UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                         _____________________

                              No. 98-40863
                            Summary Calendar
                         _____________________

                ERNESTO C. CASTANEDA, doing business as
                 Castaneda’s Nationwide Federal Bonding
                     and Bail Bonds Companies, Ltd.,

                                                 Plaintiff-Appellant,

                                versus

              RENE GUERRA, In His Individual Capacity as
             District Attorney of Hidalgo County, Texas;
                  WILLIAM McPHERSON, In His Individual
                Capacity as Assistant District Attorney
                        of Hidalgo County, Texas,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                           (M-97-CV-195)
_________________________________________________________________

                           December 23, 1999

Before JONES, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Ernesto C. Castaneda, pro se, appeals the summary judgment

dismissing his action against Hidalgo County, Texas, District

Attorney Rene Guerra, and Assistant District Attorney William

McPherson.     Castaneda claimed that his constitutional right to due



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
process   was   violated   when   the       Hidalgo   County   Sheriff,   after

receiving a letter from the Hidalgo County District Attorney,

refused to accept bail bonds issued by Castaneda.              He also claimed

that the defendants violated his rights to equal protection and

freedom of association, as well as the Contract Clause, the Dormant

Commerce Clause, the federal Privacy Act, the Sherman Antitrust

Act, the Racketeer Influenced and Corrupt Organizations Act (RICO),

and Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971). Castaneda admitted that he was not

licensed to operate a bail bond business in Hidalgo County, but

maintained that he was exempt from the licensing requirement under

a “grandfather clause”, because he has been writing such             bonds in

South Texas for several decades.

     We review a summary judgment de novo.                E.g., Topalian v.

Ehrman, 954 F.2d 1125, 1131 (5th Cir.), cert. denied, 506 U.S. 825

(1992).    It “shall be rendered forthwith, [, pursuant to the

summary judgment record,] there is no genuine issue as to any

material fact and ... the moving party is entitled to a judgment as

a matter of law”.      FED. R. CIV. P. 56(c); see Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986).           If the movant meets the initial

burden of showing that there is no material fact issue, the burden

shifts to the nonmovant to produce evidence or otherwise designate

specific facts showing the existence of such an issue for trial.

FED. R. CIV. P. 56(e); see also Little v. Liquid Air Corp., 37 F.3d


                                        2
1069, 1075 (5th Cir. 1994) (en banc).        (Castaneda’s and Appellees’

motions to supplement the record are GRANTED.)

     Summary    judgment   was    appropriate   against    Castaneda’s    due

process claim, because he did not demonstrate that the defendants

deprived him of a constitutionally-protected liberty or property

interest.     Under Texas law, he was required to obtain a license

before issuing the bonds.        See TEX. REV. STAT. ANN. art. 2372p-3.    It

is undisputed that he never applied for the license; likewise, he

failed to establish that, pursuant to a “grandfather clause”, he

was exempt from the licensing requirements.         See Blackburn v. City

of Marshall, 42 F.3d 925, 935-41 (5th Cir. 1995).                 Similarly

because Castaneda is free to seek a license to issue bail bonds in

the County, he has not established that he was deprived of a

protected liberty interest in pursuing his occupation.           See Martin

v. Memorial Hospital at Gulfport, 130 F.3d 1143, 1147-49 (5th Cir.

1997).   As to Castaneda’s claim that the defendants damaged his

reputation, he did not present evidence that the defendants’

conduct so “stigmatized him and so damaged his reputation in the

community that he could not earn a living”.            Id. at 1149.

     Summary    judgment    was     proper   against    Castaneda’s   equal

protection claim, because he did not present evidence that the

defendants allowed other unlicensed bail bondsmen to issue bonds in

the County.    See Vera v. Tue, 73 F.3d 604, 609-10 (5th Cir. 1996).



                                       3
       Finally,   summary     judgment       was    proper   against   Castaneda’s

claims against defendants in their official capacities. Concerning

the damage claims, defendants are immune from liability under the

Eleventh Amendment.       See Esteves v. Brock, 106 F.3d 674, 677 n.8

(5th Cir.), cert. denied, ___ U.S. ___, 118 S. Ct. 91 (1997).

Regarding the requested permanent injunction, the County is subject

to    liability   under   §   1983   only      if    constitutional    violations

resulted from an official county policy or custom.                 See Flores v.

Cameron County, 92 F.3d 258, 263 (5th Cir. 1996).                      As stated,

Castaneda did not establish such violations.

       Castaneda did not adequately brief, and therefore abandoned,

his     contentions   that     the   defendants’         actions   violated   the

constitutional prohibition against bills of attainder, his right to

freedom of association, the Contract Clause, the Dormant Commerce

Clause, Bivens, the Privacy Act, the Sherman Antitrust Act, and

RICO.    See FED. R. APP. P. 28(a)(9); Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).

                                                                       AFFIRMED




                                         4